                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-435-GCM

CRYSTAL DAWN HIGH,                               )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                 )               ORDER
TRANSMERICA PREMIER LIFE                         )
INSURANCE COMPANY,                               )
                                                 )
                       Defendant.                )

       THIS MATTER COMES before the Court on its own Motion. Due to recent scheduling

order extensions and outstanding issues that must be resolved prior to trial, the Court hereby

extends the trial date to January 25, 2021.

       SO ORDERED.


                                    Signed: July 14, 2020




         Case 3:19-cv-00435-GCM Document 17 Filed 07/14/20 Page 1 of 1
